FILED
                              NOT FOR PUBLICATION                             SEP 26 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NARINDER JIT SINGH,                               No. 11-72971

               Petitioner,                        Agency No. A074-588-652

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Narinder Jit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, including the agency’s adverse credibility findings. Cortez-Pineda v.

Holder, 610 F.3d 1118, 1124 (9th Cir. 2010). We deny the petition for review.

      Singh claims the police arrested him twice and severely mistreated him

during his detentions. To support these claims, Singh submitted documents

including a letter from a doctor asserting he treated Singh after both arrests and an

affidavit from his father addressing Singh’s arrests, police mistreatment, and

medical treatment. The government conducted an overseas investigation and

concluded that both documents were fraudulent.

      Substantial evidence supports the agency’s adverse credibility finding based

on Singh’s submission of these documents where Singh testified that they were

accurate and that the doctor and his father would confirm his account of events, but

instead they repudiated the documents and their contents. See Desta v. Ashcroft,

365 F.3d 741, 745 (9th Cir. 2004) (upholding adverse credibility finding based on

doubts about petitioner’s supporting documents and holding genuineness of

documents went to heart of claim). Contrary to Singh’s contention, the IJ

considered his testimony and properly analyzed his credibility. Further, Singh’s

contentions regarding an investigator’s Punjabi fluency and regarding his father’s

understanding and intimidation are unsupported by the record. Accordingly,


                                           2                                     11-72971
Singh’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Singh’s CAT claim fails because it is based on the same statements

the agency found not credible, and he does not point to any other evidence in the

record that would compel the finding that it is more likely than not he would be

tortured by or with the acquiescence of the government if returned to India. See

id. at 1156-57. Contrary to Singh’s contentions, the IJ considered evidence of

country conditions and properly analyzed his CAT claim.

      PETITION FOR REVIEW DENIED.




                                         3                                   11-72971